12.	The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
	In Applicant’s response filed 11/05/2021, Applicant traverses the rejection of claims under 35 U.S.C. 103(a) as unpatentable over DE 3139920 (Nittner).  In particular, Applicant first argues that “[t]here is no teaching or suggestion in Nittner that would motivate one of skill in the art to modify the Nittner’s granules to arrive at the instantly claimed composition in which the weight ratio of the first lipid material to the water-swellable or water-soluble polymeric material is from 1 to 3”, based on “four exemplary lipid/guar gum granulates with lipid/gum weight ratios of 0.5 (example 1), 0.67 (example 2), 0.417 (example 3) and 0.085 (example 4)” (Applicant Arguments, Page 2).  
	The argument is not found persuasive.  As previously discussed in Paragraph 5 of the previous Action mailed on 8/06/2021: 
“DE 3139920 teaches “granules” (wherein “[t]he granules expediently have particle sizes between… preferably about 2 to 3 mm” (Page 4, Lines 141-146))  comprising “water-swellable polysaccharide gums” in an amount of “40 to 90% by weight” and “at least 10% by weight [and “at most 60% by weight” (Page 3, Lines 107-108)]… of physiologically harmless fats… incorporated into one another and then processed into granules” – which entails a lipid:polymer ratio of about 0.667:1 to 90:1 –  (Page 2, Lines 59-63)”.  It is additionally noted that DE 3139920 further teaches that “[b]ased on the granulate, the amount of polysaccharide gums is 40 to 90, preferably 50 to 80 percent by weight” (Page 3, Lines 94-95) – which preferably entails a lipid:polymer ratio of about 0.125:1 to 1.2:1.  As discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  

 	Applicant next traverses the rejection of claims on the grounds that “Nittner’s granulate is inoperable for its intended purpose” (Applicant Arguments, Page 2).  Applicant first summarizes a previous Declaration “of Dr. Dirk Vetter [submitted on] February 4, 2021” in which it was shown 
	Turning to the Vetter Declaration submitted 11/05/2021, it is indeed demonstrated that melt-granules comprising “[c]ocoa butter and guar gum (ratio 0.67)” wherein “[f]or the dispersibility tests… the granule fraction 0.5 – 1.0 mm was used” (Page 1, Paragraph 3) at concentrations of 8 g (about 5 g guar gum) and 5 g (about 3 g guar gum) did not disperse in “200 mL of cold tap water” (Vetter Declaration Page 2, Paragraph 3.1 and Pages 3-8).
	As such, Applicant concludes that “Nittner’s granulate does not allow for its stated purpose (namely, to create a physiologically acceptable polysaccharide gum preparation that can be suspended easily and homogenously in cold water, and only swells in the stomach after a sufficient delay to allow for easy ingestion as a drink suspension)” (Vetter Declaration Page 11).
	Yet, as discussed in Paragraph 9 of the previous Action mailed on 8/06/2021:
In re Michalek, 162 F.2d 229 (CCPA 1947) and In re Reid, 179 F.2d 998 (CCPA 1950) “[t]he failures of experimenters who have no interest in succeeding should not be accorded great weight”.  Indeed, “since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969).  It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker”

In the instant case, Applicant formulated a single granule of Nittner comprising a single lipid (i.e., cocoa butter) and a single polymer (i.e., guar gum) in a single lipid:polymer ratio (i.e., 0.67) having a granule size of 0.5 – 1.0 mm, which is based on Example 2 of Nittner.  Yet, even Example 2 of Nittner entails “[a] sieve granulate with a particle size of 0.5-2.5 mm” (Line 182).  Moreover, as discussed in the basis of the rejection, Nittner is not limited to cocoa butter as the lipid, guar gum as the polymer, or a lipid:polymer ratio of 0.67.  Indeed, the rejection of claims is based on Nittner’s disclosure of a lipid which is “mono-, di- and/or triglyceride esters of higher saturated and/or unsaturated fatty acids” wherein “the fatty acid residue generally contains 8 to 20… carbon atoms”, a polysaccharide gum that is xantham gum, and having a lipid:polymer ratio of, preferably, about 0.125:1 to 1.2:1.  As stated by MPEP 716.07: “[w]here the affidavit or declaration presented asserts inoperability in features of the reference which are not relied upon, the reference is still effective as to other features which are operative. In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949).”
It remains the case that Applicant has not persuasively demonstrated that Nittner is inoperable for its intended purpose and the rejection of claims is MAINTAINED.
Applicant, however, further asserts that “Applicant’s declaration submitted herewith contains data demonstrating the beneficial effects of the claimed composition by comparing it with Nittner’s granulates” (Applicant’s Arguments, Page 6).  At the outset, the claims are drawn to 
As such, Applicant’s arguments as to unexpected results are also not found persuasive.  The claims are MAINTAINED rejected.

/CRAIG D RICCI/
Primary Examiner, Art Unit 1611